SULLIVAN, J.
Epitomized Opinion
Stella Minor was prosecuted before a justice of the peace, convicted and fined $500 for unlawfully selling intoxicating liquors. It was contended in her behalf that on account of failure to show analysis of the alleged intoxicating liquor and absence of warrant for search and seizure issuing from any court the conviction was contrary to the weight of evidence. The record shows that two witnesses testified that accused sold a gill of whiskey for forty cents and on cross-examination these witnesses testified further that by sight, taste and smell the concoction sold was whiskey. Presence of a man sleeping, giving evidence of intoxication and others playing cards indicated the nature of the place. Judgment of common pleas affirming conviction was affirmed by court of appeals, which held:
1. Credible proof of intoxicating character of concoction sold renders proof of analysis thereof unnecessary.
2. Conviction for unlawful sale of intoxicating liquors on evidence sufficient to prevent reversal will not be set aside for absence of proof of issuing warrant to search and seize—especially since such process relates more particularly to possession and not sale of-intoxicating liquors.
3. Reversal on weight of evidence refused. Gibsonburg Bank Co. v. Wakeman Bank Co. 10 C. D. 754; 30 C. R. 591. Gebaur v. Vesper, 10 C. D. 820; 20 O. C. C. 711.